DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-17) in the reply filed on 9/8/22 is acknowledged.  The traversal is on the ground(s) that the subject matter of all claims is sufficiently related that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims. Thus, it is respectfully submitted that the search and examination of the entire application could be made without serious burden.
This is not found persuasive because as mentioned in the restriction requirement:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Thus, there is a clear burden on the examiner.  In addition, a product defined by the process by which it can be made is still a product claim (In re Bridgeford, 149 USPQ 55 (CCPA 1966)) and can be restricted from the process if the examiner can demonstrate that the product as claimed can be made by another and material different process.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “immediately surrounding” in claim 15 is a relative term which renders the claim indefinite. The term “immediately surrounding” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of “immediately surrounding” are unclear.  Accordingly, the broadest reasonable interpretation has been applied.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schneefeld et al. (US 2011/0129347A1 IDS) (hereafter Schneefeld).
	With respect to claim 1, Schneefeld teaches a method of joining a first component to a second component at respective connection surfaces, comprising in order: applying a local surface treatment to the connection surface of at least one of the first and second components in order to locally alter the microstructure to a depth of between 60 .mu.m and 10 mm below the connection surface (paragraph 21); and joining the first component to the second component using a welding process (paragraphs 22-27). 
With respect to claim 2, Schneefeld teaches wherein the local surface treatment comprises at least one of a mechanical deformation process, a thermal process, a thermo-mechanical process and a chemical process (paragraph 21). 
With respect to claim 4, Schneefeld teaches wherein the local surface treatment comprises at least one mechanical process in which a part of the component to which it is applied is subjected to at least one of local peening, ultrasonic peening, burnishing and rubbing against another material (paragraph 21). 
With respect to claim 6, Schneefeld teaches a method of joining a first component to a second component according to claim 1, wherein the welding process (104) used to join the first component to the second component is a friction welding process (paragraphs 22-27), optionally a rotary friction welding process, optionally an inertia friction welding process. 
With respect to claim 15, Schneefeld teaches wherein the local surface treatment process is limited to the connection surface and/or a region immediately surrounding the connection surface (paragraph 21). 
With respect to claim 16, since Schneefeld is preforming the same local surface treatment as that of the instant application, it is the examiner’s position that the local surface heat treatment of Schneefeld intrinsically affects at least one of the grain size and strengthening precipitate size of the material.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wang et al. (US 2019/0118307A1 IDS) (hereafter Wang).
	With respect to claim 1, Wang teaches a method of joining a first component to a second component at respective connection surfaces, comprising in order: applying a local surface treatment to the connection surface of at least one of the first and second components in order to locally alter the microstructure to a depth of between 60 .mu.m and 10 mm below the connection surface (paragraphs 7-8 and 39); and joining the first component to the second component using a welding process (paragraphs 8-9, 29, 32, and 38-39). 
With respect to claim 3, Wang teaches wherein the local surface treatment comprises at least one thermal process in which a part of the component to which it is applied is contacted by a heated or cooled material to provide heating or cooling by conduction or convection, heated by induction or heated by exposure to radiation, plasma or an electron beam (paragraphs 7-8). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calton (US 3,597,832) as applied to claim 1 above, and further in view of Schneefeld or Wang.
With respect to claim 5, Schneefeld or Wang do no not teach wherein the local treatment comprises at least one chemical process in which a part of the component to which it is applied is subjected to an etching, anodising or doping process. However, Calton teaches wherein the local treatment comprises at least one chemical process in which a part of the component to which it is applied is subjected to an etching, anodising or doping process (claims 2, 4, and 8).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the etching of Calton in the process of Schneefeld or Wang in order to effectively clean the surfaces being welded.

Allowable Subject Matter
Claims 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735